DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG (WO 2018/182262, IDS reference) in view of Vivo (“Sidelink synchronization mechanism”, IDS reference) in view of Fujitsu (“Considerations on sidelink physical layer structures”, IDS reference).
Regarding claim 1, LG discloses a method comprising:
receiving, by a wireless device from a base station:
an indication of a resource pool (Para. 126 "A V2X UE may perform message (or channel) transmission on a predefined (or signaled) resource pool.'): and
an indication (Para. 208 S-TTI defined/set/signaled in advance)
determining a congestion control parameter based on:
a processing capability of the wireless device (Fig. 16 and Para. 257 "it may be assumed that the S-TTI in the case of subtracting a minimum processing time of the S-TTI UE from the K<th >S-TTI is belonged to L- TTI #Z' and Para. 258 "In such a case, the advanced UE performs S-CBR/S-CR [congestion control] measurement based on a subchannel based on S-TTI, and accordingly, the UE may perform S-CBR/S-CR measurement in 0.5 ms unit. "); and
the sidelink (Para. 217 and claim 1 V2X communication (/channel/signal) based on the TTI shorter than the conventional case (or variable TTI length) is introduced, it is required a definition of a way of performing CBR measurement and/or CR [congestion control] measurement (in relation to channel/signal based on short TTI (or variable TTI length)) by a UE"); and
transmitting, via a sidelink and based on the congestion control parameter, at least one message (Fig. 13 and Para. 259 "Later, the UE may perform a V2X communication based on S-TTI based on the measurement (step, S1320).").
LG does not specifically disclose the following limitations found in Vivo: receiving an indication of sidelink subcarrier spacing (SCS) (Vivo, Section 2.3 " The subcarrier spacing and CP used for the sidelink communication are provided by network or pre-configuration")

LG in view of Vivo does not specifically disclose determining a congestion control parameters based on the SCS. However, Fujitsu discloses NR sidelink communication and discloses how TTI length inversely corresponds to subcarrier spacing (Fujitsu, Section 1 "NR sidelink supports the SCSs supported by Uu in a given frequency range, i.e., {15, 30, 60 kHz} in FR1 and f60, 120 kHz} in FR2" and Fig. 1, visualizing how the slot length/TTI length increases with decreasing subcarrier spacing, SCS). Thus, the S-TTI of LG can be considered as an equivalent alternative to increased subcarrier spacing. Furthermore, because of this known inverse relationship between TTI length and subcarrier spacing, instead of determining a congestion control parameter based on the S-TTI as in LG, it would have been obvious to one of ordinary skill in the art to determine the congestion control parameter based on subcarrier spacing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of LG in view of Vivo with the subcarrier spacing teachings of Fujitsu in order to provide support for SCSs in NR sidelink communications (Fujitsu, Section 1).
Regarding claim 2, LG discloses receiving, by the wireless device from the base station, an indication of at least one DMRS port (Paragraphs 161-201 DMRS sequence discussion, the DMRS being mapped to a symbol and indicated); determining, based on the indication of the resource pool, a plurality of resources (Para. 126 the resource pool may mean a predefined and measuring, for each DMRS port of the at least one DMRS port, a RSRP associated with at least one resource of the plurality of resources (Paragraphs 133, 190 DMRS-based RSRP measurement for resources), wherein the determining the congestion control parameter is further based on the RSRP associated with that least one resource of the plurality of resources (Paragraphs 139-141 CBR with respect to RSSI, RSSI being interpreted as RSRP according to paragraph 190).
Regarding claim 3, LG discloses receiving, from the base station, an indication of a measurement window, wherein the determining the congestion control parameter is performed during the measurement window (Figure 16 and paragraph 257-259).
Regarding claim 4, LG discloses wherein the sidelink comprises at least one of a data channel, a control channel, a broadcast channel, a shared channel, a discovery channel, a subchannel, a bandwidth part, a synchronization signal block, a resource pool, a resource unit, an OFDM symbol, a sidelink slot, a spatial resource, or a carrier (Paragraph 120, OFDM symbol).
Regarding claim 5, LG discloses wherein the congestion control parameter comprises a channel busy ratio (Paragraphs 138-142, 275-276).
Regarding claim 6, LG discloses wherein the determining the congestion control parameter comprises: determining a portion of unit resources, of the resource pool, associated with a sidelink measurement exceeding a threshold value (Paragraphs 140-141, 278).
Regarding claim 7, LG discloses wherein the transmitting the at least one message comprises transmitting, by the wireless device to a second wireless device, the at least one message, and wherein the method further comprises receiving, by the wireless device from the second wireless device, a response to the at least one message (Figure 3, sidelink communication exchange between UE includes message transmission and response thereto).
Regarding claim 8, LG discloses determining, based on the congestion control parameters, at least one of: a transmission rate, a quantity of HARQ transmissions, a quantity of resources used for transmission, a modulation and coding scheme, a quantity of spatial layers or a transmission power (Paragraph 0276, CBR-based PHY parameters include MCS, transmission power, etc.).
Regarding claim 15, LG discloses a method comprising:
receiving, by a wireless device from a base station:
an indication (Para. 127 "Referring to FIG. 10, in the case that the S-TTI is defined as a previously configured (signaled) basic resource unit);
determining a channel busy ratio (CBR) 
transmitting, via a sidelink and based on the CBR, at least one message (Fig. 13 and Para. 259 "Later, the UE may perform a V2X communication based on S-TTI based on the measurement (step, S1320).").
LG does not specifically disclose the following limitations found in Vivo: receiving an indication of sidelink subcarrier spacing (SCS) (Vivo, Section 2.3 " The subcarrier spacing and CP used for the sidelink communication are provided by network or pre-configuration")
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of LG to include the subcarrier spacing teachings of Vivo in order to support SCSs for sidelink communications (Vivo, Section 2.3).
LG in view of Vivo does not specifically disclose determining a CBR based on the SCS. However, Fujitsu discloses NR sidelink communication and discloses how TTI length inversely corresponds to subcarrier spacing (Fujitsu, Section 1 "NR sidelink supports the SCSs supported by Uu in a given frequency range, i.e., {15, 30, 60 kHz} in FR1 and f60, 120 kHz} in FR2" and Fig. 1, visualizing how the slot length/TTI length increases with decreasing subcarrier spacing, SCS). Thus, the S-TTI of LG can be considered as an equivalent alternative to increased subcarrier spacing. Furthermore, because of this known inverse relationship between TTI length and subcarrier spacing, instead of determining a CBR based on the S-TTI as in LG, it would have been obvious to one of ordinary skill in the art to determine CBR based on subcarrier spacing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of LG in view 
Regarding claim 16, LG discloses receiving, by the wireless device from the base station, an indication of a resource pool (Para. 126 "A V2X UE may perform message (or channel) transmission on a predefined (or signaled) resource pool.'); determining, based on the indication of the resource pool, a plurality of resources (Para. 126 the resource pool may mean a predefined resources in terms of time-frequency); and measuring RSRP associated with at least one resource of the plurality of resources (Paragraphs 133-136, 190 RSRP measurement also interpreted as RSSI measurement), wherein determine the CBR is further based on the RSRP associated with the at least one resource of the plurality of resources (Paragraphs 138-141 CBR with respect to measured RSSI, RSSI also interpreted as RSRP according to paragraph 190).
Regarding claim 17, LG discloses receiving, from the base station, an indication of a measurement window, wherein the determining the CBR is performed during the measurement window (Figure 16 and paragraph 257-259).
Regarding claim 18, LG discloses wherein determining the CBR is further base on a processing capability of the wireless device (Fig. 16 and Para. 257 "it may be assumed that the S-TTI in the case of subtracting a minimum processing time of the S-TTI UE from the K<th >S-TTI is belonged to L- TTI #Z' and Para. 258 "In such a case, the advanced UE performs S-CBR/S-CR [congestion control] measurement based on a subchannel based on S-TTI, and accordingly, the UE may perform S-CBR/S-CR measurement in 0.5 ms unit. ").
Regarding claim 19, LG discloses wherein the determining the CBR comprises: determining a portion of unit resources, of a resource pool, associated with a sidelink measurement exceeding a threshold value 
Regarding claim 20, LG discloses determining, based on the CBR, at least one of: a transmission rate, a quantity of HARQ transmissions, a quantity of resources used for transmission, a modulation and coding scheme, a quantity of spatial layers or a transmission power (Paragraph 0276, CBR-based PHY parameters include MCS, transmission power, etc.).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG.
Regarding claim 9, LG discloses a method comprising:
receiving, by a wireless device from the base station:
an indication of a resource pool (Para. 126 "A V2X UE may perform message (or channel) transmission on a predefined (or signaled) resource pool.');
an indication of at least one DMRS port (Paragraphs 161-201 DMRS sequence discussion, the DMRS being mapped to a symbol and indicated);
determining, based on the indication of the resource pool, a plurality of resources 
measuring, for each DMRS port of the at least one DMRS port, a RSRP associated with at least one resource of the plurality of resources (Paragraphs 133, 190 DMRS-based RSRP measurement for resources);
determining, based on the RSRP associated with that least one resource of the plurality of resources, a congestion control parameter (Paragraphs 139-141 CBR [congestion control parameter] with respect to RSSI, RSSI being interpreted as RSRP according to paragraph 190); and
transmitting, via sidelink and based on the congestion control parameter, at least one message (Fig. 13 and Para. 259 "Later, the UE may perform a V2X communication based on S-TTI based on the measurement (step, S1320).").
Regarding claim 11, LG discloses receiving, from the base station, an indication of a measurement window, wherein the determining the congestion control parameter is performed during the measurement window (Figure 16 and paragraph 257-259).
Regarding claim 12, LG discloses wherein the sidelink comprises at least one of a data channel, a control channel, a broadcast channel, a shared channel, a discovery channel, a subchannel, a bandwidth part, a synchronization signal block, a resource pool, a resource unit, an OFDM symbol, a sidelink slot, a spatial resource, or a carrier (Paragraph 120, OFDM symbol).
Regarding claim 13, LG discloses wherein the congestion control parameter comprises a channel busy ratio (Paragraphs 138-142, 275-276).
Regarding claim 14, LG discloses wherein the determining the congestion control parameter comprises: determining a portion of unit resources, of the resource pool, associated with a sidelink measurement exceeding a threshold value (Paragraphs 140-141, 278).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG as applied to claim 9 above, and further in view of Vivo further in view of Jujitsu.
Regarding claim 10, LG discloses the claimed invention above but does not specifically disclose the following limitations found in Vivo: receiving an indication of sidelink subcarrier spacing (SCS) (Vivo, Section 2.3 " The subcarrier spacing and CP used for the sidelink communication are provided by network or pre-configuration")
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of LG to include the subcarrier spacing teachings of Vivo in order to support SCSs for sidelink communications (Vivo, Section 2.3).
based on the SCS. However, Fujitsu discloses NR sidelink communication and discloses how TTI length inversely corresponds to subcarrier spacing (Fujitsu, Section 1 "NR sidelink supports the SCSs supported by Uu in a given frequency range, i.e., {15, 30, 60 kHz} in FR1 and f60, 120 kHz} in FR2" and Fig. 1, visualizing how the slot length/TTI length increases with decreasing subcarrier spacing, SCS). Thus, the S-TTI of LG can be considered as an equivalent alternative to increased subcarrier spacing. Furthermore, because of this known inverse relationship between TTI length and subcarrier spacing, instead of determining a congestion control parameter based on the S-TTI as in LG, it would have been obvious to one of ordinary skill in the art to determine the congestion control parameter based on subcarrier spacing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of LG in view of Vivo with the subcarrier spacing teachings of Fujitsu in order to provide support for SCSs in NR sidelink communications (Fujitsu, Section 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        
May 26, 2021